                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

JEFFREY   JOEL        JUDY,    an
individual,

              Plaintiff,

v.                                   Case No:   2:18-cv-693-FtM-29UAM

EDISON PARK PLAZA          CENTER,
LLC,   a   Florida         limited
liability company,

              Defendant.


                              OPINION AND ORDER

       This matter comes before the Court on plaintiff's Motion for

Attorney's Fees, Litigation Expenses and Costs (Doc. #23) filed on

May 1, 2019.      Defendant filed a Response in Opposition (Doc. #26)

on May 20, 2019.

       I.     Procedural History

       On October 19, 2018, Jeffrey Joel Judy filed a Complaint (Doc.

#1) against Edison Park Plaza Center, LLC.             On November 13, 2018,

plaintiff filed a Notice of Pendency of Other Actions (Doc. #8)

noting the related case of Lucibello v. Edison Park Plaza Ctr.,

LLC,   Case    No.   2:07-cv-562-FTM-29SPC.       On    November   20,   2018,

defendant filed an Answer and Affirmative Defenses (Doc. #9) and

on November 27, 2018, the Court issued an ADA Title III Scheduling

Order (Doc. #11) staying discovery and setting special deadlines,

including mandatory mediation.         On December 18, 2018, plaintiff
served    defendant    with   a   copy   of   his   existing   written   report

concerning violations of the Americans with Disabilities Act, and

filed Answers to Court’s Interrogatories (Doc. #14).

     On    February    13,    2019,   the     Magistrate   Judge     granted    an

extension of time to conduct mediation and to file a status report

indicting whether they had settled or reached an impasse.                      The

parties advised that they were able to resolve the issue of

injunctive relief, but could not agree to the attorney fees.                   On

April 15, 2019, the parties filed a Joint Motion for Approval of

Consent Decree (Doc. #20), which was granted.              On April 17, 2019,

Judgment (Doc. #22) was entered and the Consent Decree (Doc. #22-

1) was endorsed.

     II.       Entitlement to Fees, Costs, and Expenses

     The parties agree that plaintiff is the prevailing party in

the action, but that the Court should “determine the reasonable

amount    of    Plaintiff’s   attorneys’       fees,   costs   and   litigation

expenses to be reimbursed by Defendant under the ADA.”               (Doc. #22-

1, ¶ 5.)

               In any action or administrative proceeding
               commenced pursuant to this chapter, the court
               or agency, in its discretion, may allow the
               prevailing party, other than the United
               States, a reasonable attorney's fee, including
               litigation expenses, and costs, and the United
               States shall be liable for the foregoing the
               same as a private individual.




                                      - 2 -
42 U.S.C. § 12205.   As the parties agree that plaintiff is the

prevailing party in this case, and plaintiff received the relief

sought, the Court finds that plaintiff is entitled to a reasonable

attorney’s fee, expenses, and costs.

     III. Amount of Fees

     A reasonable attorney fee is calculated by multiplying the

number of hours reasonably expended by the reasonable hourly rate.

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).    The party seeking

an award of fees should submit adequate documentation of hours and

rates in support, or the award may be reduced.    Id.   A “reasonable

hourly rate” is “the prevailing market rate in the relevant legal

community for similar services by lawyers of reasonably comparable

skills, experience, and reputation.”   Norman v. Housing Auth. of

Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988).       The burden is

on the fee applicant “to produce satisfactory evidence” that the

rate is in line with those prevailing in the community.       Blum v.

Stenson, 465 U.S. 886, 896 n.11 (1984).   Plaintiff seeks attorney

fees in the amount of $18,585.00 at a rate of $350 per hour for

Louis I. Mussman, and costs and expenses in the amount of $820.00,

and expert fees in the amount of $800.00.

          1. Hourly Rate

     Counsel states that he has been an active member of the

Florida Bar for nearly 17 years since being admitted to the Florida

Bar in 2002.   (Doc. #23, p. 10.)   Attached is the Firm Biography



                              - 3 -
(Doc. #23-10, Exh. I) detailing representative cases.            Defendant

argues that Mr. Mussman was previously awarded $200 an hour by the

undersigned, and therefore the same rate should be applied in this

case.     The rate was applied in 2009, and Mr. Mussman has been

practicing during the intervening decade.           The rate will not be

reduced to $200 an hour.

     Mr. Mussman attached the Declaration of Matthew W. Dietz (Doc.

#23-9, Exh. H), an attorney who has been practicing civil rights

litigation since September 1996, and who has been class counsel in

seven class actions involving disability rights.          As of 2011, Mr.

Dietz has himself been charging a rate of $415.00 per hour, and

opines that his experience in the Fort Myers area within the Middle

District of Florida supports a $400 an hour rate.          In support, Mr.

Dietz cites numerous cases in the Southern District of Florida

where counsel have been awarded $350 to $500 an hour.            In the one

Middle District of Florida case cited, the undersigned actually

reduced    hourly   rates   because   the   rates   in    Fort   Myers   are

significantly lower than those found in Miami.           The Court reduced

the $420 an hour rate for Mr. Bacon, admitted to the Florida Bar

in 1998, to $300 an hour.     See Kennedy v. Radio Road Plaza Invs.,

LLC, 2:15-cv-630-FTM-29CM, Doc. #35 (M.D. Fla. Jan. 10, 2017).

Mr. Mussman has been admitted for almost as long as Mr. Bacon.

The Court will reduce his hourly rate to the same $300.00 an hour.




                                  - 4 -
            2. Number of Hours

       Plaintiff seeks fees for a total of 53.1 hours.     Plaintiff

argues that defendant “was the clear driver of the majority of

Plaintiff’s fees.”     (Doc. #23, p. 14.)    Plaintiff argues that

defendant refused to engage in “proper settlement negotiations”

until the day before mediation, plaintiff is serving a public

interest to those with a mobility impairment, and every effort was

taken to avoid duplication or excessive hours.

       Defendant argues that “roughly ten (10) of the total claimed

hours” were incurred before the suit was filed, and although

presuit notice is not required, defendant argues that the failure

to reach out during the 5 intervening months before filing should

be considered in reducing hours.    Defendant argues that plaintiff

also    maintained   an   unreasonable   settlement    position   in

negotiations by insisting that formal mediation must take place

even though it was unnecessary.      Defendant argues that fees and

costs incurred after March 25, 2019, should be excluded because

plaintiff was offered a reasonable settlement.        Defendant also

argues excessive time in general based on a boilerplate complaint,

similar and repeated litigation, clerical or secretarial work

billed at the attorney rate, and travel time for the “unnecessary”

mediation.    Defendant suggests an overall reduction by 50% at a

rate of no more than $250.00 an hour.




                                 - 5 -
     The Court has considered the respective positions of counsel,

and finds that some reduction in hours is required.    An excessive

amount of time was billed for any number of the tasks, especially

in the drafting of the request for fees and costs.    The hours will

be reduced as follows:

                         HOURS
         DATE                             REDUCED HOURS
                         REQUESTED
         5/7/2018        0.7              0.5

         8/26/2018       3                0

         8/26/2018       0.6              0.3

         8/26/2018       0.5              0.3

         8/27/2018       0.9              0.5

         10/3/2018       0.7              0.7

         10/5/2018       1                0.7

         10/5/2018       0.3              0.3

         10/5/2018       0.3              0.3

         10/5/2018       0.7              0.4

         10/8/2018       1.1              0.8

         10/8/2018       0.3              0.3

         10/8/2018       0.2              0

         10/8/2018       0.5              0.5

         10/22/2018      0.5              0.1

         10/23/2018      0.1              0.1

         10/29/2018      0.2              0.1




                               - 6 -
10/29/2018        0.1            0.1

11/2/2018         0.2            0.2

11/13/2018        0.3            0.2

11/13/2018        0.2            0.2

11/20/2018        0.5            0.5

11/20/2018        1.2            0.9

11/20/2018        0.3            0.3

11/26/2018        0.2            0.1

11/27/2018        0.4            0.4

12/11/2018        0.2            0.1

12/13/2018        0.9            0.6

12/13/2018        0.8            0.4

12/18/2018        0.1            0.1

12/18/2018        0.2            0.2

12/20/2018   to
                  10.6           10.6
3/25/2019
3/26/2019         1.4            0

3/26/2019         3.2            2.8

3/26/2019    to
                  4.2            4.2
4/15/2019
4/16/2019         1.5            1.0

4/16/2019         0.5            0.5

4/16/2019         1.9            1.0

4/16/2019         1              0.5

4/19/2019         0.1            0.1




                         - 7 -
           4/19/2019       0.9             0.5

           4/19/2019       0.4             0.4

           4/22/2019       1.6             0.6

           4/22/2019       0.6             0.3

           4/22/2019       1.7             1.0

           4/23/2019       1.3             0.9

           4/23/2019       0.8             0.8

           4/24/2019       0.3             0.3

           4/25/2019       1.3             0.9

           4/26/2019       1               0.5

           5/1/2019        0.9             0.7

           5/1/2019        0.7             0.4

           TOTAL:          53.1            38.2



     Applying the reduced rate of $300 per hour for 38.2 hours,

the Court will award $11,460.00 in attorney fees.

     IV.    Amount of Costs and Expenses

            Plaintiff, as a prevailing party, “should be allowed” an

     award of costs other than attorney’s fees under Rule 54 of

     the Federal Rules of Civil Procedure.        Fed. R. Civ. P.




                                  - 8 -
54(d)(1).    The   ADA    allows    for   recovery   of   costs   and

litigation expenses under 42 U.S.C. § 12205.

     1. Taxable Costs

     “[Title 28 U.S.C.] Section 1920 enumerates expenses that

a federal court may tax as a cost under the discretionary

authority found in Rule 54(d).”       Crawford Fitting Co. v. J.

T. Gibbons, Inc., 482 U.S. 437, 441 (1987).           Section 1920

provides:

     A judge or clerk of any court of the United
     States may tax as costs the following:

     (1) Fees of the clerk and marshal;

     (2) Fees for printed or electronically
     recorded transcripts necessarily obtained for
     use in the case;

     (3) Fees and disbursements for printing and
     witnesses;

     (4) Fees for exemplification and the costs of
     making copies of any materials where the
     copies are necessarily obtained for use in the
     case;

     (5) Docket fees under section 1923 of this
     title [28 U.S.C. § 1923]; [and]

     (6) Compensation of court appointed experts,
     compensation of interpreters, and salaries,
     fees,   expenses,   and  costs   of   special
     interpretation services under section 1828 of
     this title [28 U.S.C. § 1828].

28 U.S.C. § 1920.        Plaintiff seeks reimbursement of the

filing fee ($400), for service of process ($45.00), and the

mediation fees ($375.00), for a total of $820.        (Doc. #23-1,




                            - 9 -
     Exh. G.)     The Court will allow the costs of the filing fee

     and service of process, both of which are taxable costs.    The

     mediation fees are however not taxable.

          2. Non-taxable Expenses

     Plaintiff seeks reimbursement of expert fees incurred for

using an architect, Patrick Sullivan, AIA, at a rate of $175 an

hour, for a total of $500, plus a reinspection fee of $300.     (Doc.

#23-1, Exh. G.)     The Court will allow the $800 for inspections,

and although the mediation fees are not taxable costs, they are

indeed expenses.    Both will be permitted.

     Accordingly, it is hereby

     ORDERED:

     Plaintiff's Motion for Attorney's Fees, Litigation Expenses

and Costs (Doc. #23) is GRANTED in part and DENIED in part.

Plaintiff is awarded attorney fees in the amount of $11,460.00,

costs in the amount of $445, and expenses in the amount of $1,175.

The Clerk shall enter judgment accordingly.

     DONE and ORDERED at Fort Myers, Florida, this     18th      day

of June, 2019.




Copies:
Counsel of Record




                               - 10 -
